Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the preliminary amendment filed on 11/24/20.
Claims 1-25 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
 	Claim 1 appears to be an apparatus of software alone, lacking the necessary physical components (hardware) to constitute a machine or a manufacture under 101.  Since claim 1 is clearly not a process or a composition of matter, it appears to fail to fall within a statutory category and thus non-statutory.
	Claims 2-7 are rejected for failing to cure the deficiencies of the above rejected non-statutory claim 1. 

Allowable Subject Matter
Claims 8-25 are allowed.

Claims 1-7 are rejected under 35 USC 101, but would be allowable if the 35 USC 101 rejection is overcome.

The following is a statement of reasons for the indication of allowable subject matter:  
	The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, a profile controller to profile the population of code variants to determine performance metrics of hardware during an execution of respective ones of the transformation sequences; and a hash code generator to generate hash codes for storing in a database, the hash codes (a) corresponding to a combination of the dependence vectors and respective performance metrics and (b) mapped to respective transformation sequence as substantially recited in each of the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Herr (US 2019/0317880) teaches a method for generating variants for heterogenous system.
Bhandarkar (US 2021/0089435) teaches a method for monitoring performance metrics.

Any inquiry concerning this communication from the examiner should be directed to Qamrun Nahar whose telephone number is (571) 272-3730.  The examiner can normally be reached on Mondays through Fridays from 10:00 AM to 6:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente, can be reached on (571) 272-3652.  The fax phone number for the organization where this application or processing is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Qamrun Nahar/
Primary Examiner, Art Unit 2196